Title: Report on Count Bieniewsky’s Proposal for a Legionary Corps, [29 May] 1782
From: Madison, James
To: 

Editorial Note
In his two-volume autobiography entitled, Memoirs and Travels of Mauritius Augustus Count de Benyowsky, translated by William Nicholson, first published posthumously in London in 1790, and soon appearing in German, French, and Polish editions, the author recorded that he, a magnate of Poland and Hungary, had been born in Hungary in 1741. In his letter of 5 May 1782 to the president of Congress, Bieniewsky claimed to be a Pole and a cousin of Count Casimir Pulaski (NA: PCC, No. 78, IV, 299–301). According to Bieniewsky in this letter, he had served as a brigadier general in the French army and as a major general in the Austrian army. Judging from his memoirs, which recount his career until the close of 1776, he had fought in Prussia, Lithuania, and Russia, and been exiled to Siberia. From there he had escaped to China, gone to Japan, and attempted to establish a settlement in Madagascar.
In the introduction of his edition of the Memoirs and Travels (London, 1904), Captain S. Pasfield Oliver remarked that the memoirs were replete with inaccuracies of facts and exaggerations about the count’s achievements and his rank among the nobles of Hungary and Poland. Oliver found that Bieniewsky had been born in 1746 rather than in 1741, the natal year of his choice as long as he was a soldier of fortune. He returned to Europe after his unsuccessful visit to the United States in 1782 but came back two years later. In October 1784 he sailed from Baltimore in the “Intrepid,” a vessel in the foreign slave trade, and was killed in May 1786 during a skirmish with French troops on Madagascar. His alleged exploits in Kamchatka were the subject of the drama, Graf Benjowsky (1794), by August Friedrich Ferdinand von Kotzebue, and of the comic opera, Beniowski ou les Exilés du Kamtschatka (1800), by Alexander Duval and François Adrien de Boieldieu. In Warsaw in 1961 Mieczyslaw Bohdan Lipicki published Maurycy August Beniowski. When the count was in Hungary, he apparently spelled his surname Benyovszky; in France and Poland, Beniowski; in Great Britain, Benyowsky; in Prussia, Benjowsky; and in the United States, Bieniewsky.
Claiming the favor of Vergennes, Bieniewsky on 18 March 1782 applied for a commission in the continental army. He was informed by Washington that his request could not be honored because of the recent reduction in the number of officers (Fitzpatrick, Writings of WashingtonJohn C. Fitzpatrick, ed., The Writings of
          George Washington, from the Original Sources, 1745–1799 (39 vols.; Washington,
        1931–44)., XXIV, 77–78). Encouraged by the endorsement of La Luzerne and the willingness of the Baron von Steuben to sponsor him, the count then devised an elaborate plan for recruiting a legion of troops from Germany, to be under his command. This proposal, accompanied by Washington’s qualified approval, came before Congress on 6 May 1782. The commander-in-chief obviously had misgivings but recognized that, in view of La Luzerne’s support of the project, Congress’ judgment of its merits might be influenced by considerations of political expediency (ibid., XXIV, 112–15, 163–64, 175; Bieniewsky to President of Congress, 6 May 1782, in NA: PCC, No. 78, IV, 299–301; No. 186, fol. 30; JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXII, 243 n.). The secretary at war, to whom the plan was referred, advised Congress on 9 May that the proposal involved issues beyond his authority to decide. Eighteen days later Congress rejected a committee’s recommendation, written by Theodorick Bland, that Bieniewsky’s plan be adopted and consigned it to the committee named in the headnote, with a directive “to report a proper answer informing him that Congress cannot accept his proposals” (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXII, 261, and n. 2, 296–98, 298 n.; NA: PCC, No. 186, fol. 27; No. 191, fol. 15).
 

[29 May 1782]


Report of the Committee relating to Ct. Beniousky


Sir

The proposal for introducing a legionary corps into the service of the U. States which accompanied your letter of the 6th. instant, has been considered by Congress with the attention due to its importance [& to the auspices under which it is presented.] The zeal for the American cause which the Author of it professes, and which the generous terms of the plan evince, have not failed to inspire a just esteem for his character, and a disposition to favor his wishes. Considerations however which in no respect derogate from this esteem, or this disposition render it expedient for Congress to decline the offer which has been made to them.
I have the honor &c.
J. H. Pt.


